Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Claims 1-2, 4-7, 10-13, 15-17 have been examined.  Claims 3, 8-9, 14, 18-20 have been canceled. Claims 1, 10, 13, 16 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-7, 10-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US. 20140314292A1 hereinafter Kamen) in view of  Reiner (US. 20120221347) and further in view of Ellis et al. (US 20170105709A1 herein

With respect to claim 1, Kamen teaches a  biopsy reporting system (101), comprising: 
a biopsy procedure database operable to store a biopsy procedure registration and a pathology report (‘292 ; Abstract: by disclosure, Kamen describes a method and system for integrating radiological and pathological information for cancer diagnosis, therapy selection;  Para 0026: locations of the biopsy samples on the radiological image are determined. In particular, a registration is calculated to fuse the probability map generated from the radiological image to the real-time images used to guide the biopsy...The corresponding location in the radiological image for each biopsy sample is then stored, for example in a database, on a memory or storage device)
wherein the biopsy procedure registration includes sample tissue data informative of biopsy extractions of a plurality of biopsy samples from a patient anatomy (‘292; Abstract: Pathological information and radiological information are integrated by combining features extracted from the histological images and the features extracted from the corresponding locations in the radiological image for cancer grading, prognosis prediction, and therapy selection; Para 0025: the probability map generated from the radiological image is fused onto real-time images used to guide a biopsy procedure. Real-time images, such as ultrasound images, can be used to guide the placement of a needle to extract biopsy tissue samples. By registering the probability map onto the real-time images used to guide the biopsy, the points having the highest probability of being in suspicious regions can be seen in the real-time images), and 
wherein the pathology report includes sample diagnostic data informative of a pathological diagnosis of each biopsy sample of the plurality of biopsy samples (‘292; Para 0007: a method and system for integrating radiological (e.g., MR, CT, PET, and ultrasound) and pathological information for diagnosis, therapy selection, and disease monitoring) ; and
a biopsy reporting controller (‘292; Paras 0022, 0035:); 
Reiner teaches 
wherein, responsive to a storage of the biopsy procedure registration and the pathology report within the biopsy procedure database, the biopsy reporting controller is structurally configured to automatically link the pathology report to the biopsy procedure registration (‘347; Para 0070: simplistic integration method would include linking textual concepts, such as the radiology report finding “fatty infiltration of the liver”, with the laboratory finding “elevated hepatic enzyme measurement (with corresponding numerical value). Another method for linking multi-disciplinary data within the radiology report is to link the report textual data (e.g., fatty infiltration of the liver), with the laboratory finding (e.g., elevated liver enzyme), and with the imaging data (e.g., specific CT image which shows the liver abnormality in question). If the patient was to undergo a surgical procedure specific to the data in question (e.g., surgical biopsy of the liver), which is biopsy procedure registration, the corresponding pathology report data could also be linked to the aforementioned data elements, thereby creating a co-mingling or integration of multi-disciplinary medical data which transcends the specific type, author, and chronology of data), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kamen with the technique of linking radiology report and laboratory report of Fox in order to link the pathology report to the biopsy procedure registration. 
Kamen/Reiner does not, however Ellis teaches 
wherein, responsive to an automatic linking by the biopsy reporting controller of the pathology report to the biopsy procedure registration, the biopsy reporting controller is structurally configured to automatically link a pathological diagnosis of each biopsy sample to a corresponding biopsy extraction of each biopsy sample (‘709; Para 0066: The biopsy kit also includes at least one fiducial marker that is detectable on an image. The detectable markers can be any suitable material that will function to produce an image, representative graph or signal for co-registration to the particular image modalities used so that the biological target areas or volumes which correlate to findings on the biopsy pathology report can be correlated with the location of the biopsy location and used to define a BTV or region of non-diseased tissue. Such markers can be in the form of physical clips, seeds, implants and the like, all as would be apparent to those of ordinary skill in the art in view of this disclosure. Alternatively, the fiducial marker may be represented by a virtual marker using an instrument such as a biopsy needle tip that is in contact with the tissue during the tissue extraction procedure and recorded in the biopsy guidance software); 
wherein the biopsy reporting controller includes a biopsy sample label (‘709; Para 0047: The collected tissue can be displayed with markings that uniquely label the tissue and any fragments for correlation of the precise location from which the biopsy sample was derived ) mapper structurally configured to map a plurality of biopsy sample labels to an anatomical schematic (‘709; Para 0014: obtaining at least one image of the target tissue to detect a location of the at least one fiducial marker after placing and orienting of the at least one fiducial marker. At least one image obtained using cross sectional or anatomic scanning): and  
wherein each biopsy sample label serves as an identifier of one of a plurality of sample tissue data records of the biopsy procedure registration (‘709; Para 0066: The biopsy kit also includes at least one fiducial marker that is detectable on an image. The detectable markers can be any suitable material that will function to produce an image, representative graph or signal for co-registration to the particular image modalities used so that the biological target areas or volumes which correlate to findings on the biopsy pathology report can be correlated with the location of the biopsy location ; Para 0083: The biopsy specimens may further be described with respect to unique identifiers associated with the target tissue and fiducial marker location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kamen/ Reiner with the technique of biopsy tracking system as taught by Ellis in order to provide sample tissue data record of the biopsy procedure registration. 


With respect to claim 2, the combined art teaches the biopsy reporting system of claim 1, Kamen discloses further comprising: a biopsy reporting workstation, wherein the biopsy reporting controller and the biopsy procedure database are installed with the biopsy reporting workstation (‘292; Para 0019). 

With respect to claim 4, the combined art teaches the biopsy reporting system (101) of claim 1, wherein the biopsy reporting controller includes a pathology report linker structurally configured to link a pathology report as stored within the biopsy procedure database to a corresponding biopsy procedure registration among a plurality of biopsy procedure registrations stored within the biopsy procedure database (‘292; Abstract).  

With respect to claim 5, the combined art teaches the biopsy reporting system of claim 5, wherein the pathology report linker includes a pathology report matcher structurally configured to match the pathology report to the biopsy procedure registration based at least one of patient clinical information, demographic patient information, personal healthcare information or chronological information (‘292; Paras 0007, 0018-0019). 

With respect to claim 6, the combined art teaches the biopsy reporting system (101) of claim 4, wherein the biopsy reporting controller includes a pathology location label identifier structurally configured to identify a plurality of pathology location labels within the pathology report; and wherein each pathology location label serves as an (‘292; Para 0020). 

With respect to claim 7, the combined art teaches the biopsy reporting system of claim 6, wherein the pathology location label identifier includes a pathology report structure detector structurally configured to identify at least one of sections, paragraphs or sentences of the pathology report (‘347; Paras 0082-0083). 

With respect to claim 10, the combined art teaches the biopsy reporting system of claim 9, Ellis discloses wherein the biopsy sample label mapper includes a biopsy sample plotter structurally configured to plot the biopsy samples of the corresponding biopsy procedure registration into the anatomical schematic (‘709; Para 0042) 

With respect to claim 11, the combined art teaches the biopsy reporting system of claim 10, wherein the biopsy sample label mapper includes a biopsy sample label assignor structurally configured to assign each biopsy sample label among the plurality of biopsy sample labels to a corresponding biopsy sample of the corresponding biopsy procedure registration plotted into the anatomical schematic (‘709; Para 0066). 

With respect to claim 12, the combined art teaches the biopsy reporting system of claim 11, Fox discloses wherein an assignment by the biopsy sample label assignor of each biopsy sample label among the plurality of biopsy sample labels to a corresponding biopsy sample is derived from distance vectors extending from a plotting by the biopsy sample map plotter of the biopsy samples of the biopsy procedure registration to labeled centroid locations in the anatomical schematic (‘709; Para 0066). 

With respect to claim 13, the combined art teaches the biopsy reporting system of claim 1, Fox discloses wherein the biopsy reporting controller includes a biopsy sample label linker structurally configured to automatically link each biopsy sample label among the plurality of biopsy sample labels to a corresponding pathology location label among the plurality of pathology location labels responsive to an identification by the pathology location label identifier of the pathological location labels within the pathology report and to a mapping by the biopsy sample label mapper of the biopsy sample labels within the biopsy procedure registration to the anatomical schematic (‘709; Para 0066).  

With respect to claim 17, the combined art teaches the biopsy reporting method of claim 16, wherein the automatic linking by the biopsy reporting controller of the pathology report to the biopsy procedure registration includes: Kamen discloses the biopsy reporting controller automatically linking an informational correspondence of the pathology report to the biopsy procedure registration among a plurality of biopsy procedure registrations stored within the biopsy procedure database  (‘292; Abstract).

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686